Peabody, Justice.
The question asked in this case, which the defendant refuses to answer, or answers unsatisfactorily, is not necessarily within his power to answer. He may not have the information asked for, or any of it. He may be, as he, by his answer, which is under oath, says he is, unable to state any of the incumbrances which were on his property six months before the lime of the examination.
The question does not look to a discovery of property, but to a discovery of incumbrances on it; and he may not be bound in this proceeding to discover those incumbrances: this will depend on the form of the order.
The defendant has given an answer, in substance, that he is unable to give the information sought by the question. This answer is not necessarily evasive, or a refusal to comply with *470the order: at any rate, I cannot so decide in the absence of evidence of the order, which it is said he disobeys.
The order requiring the defendant to answer was made, not by the court, but by a justice of the court, and was or should have been returnable before him, but whether it was in fact so or not does not appear. The examination, to be sure, could, under certain circumstances, proceed before another justice, and whether it did so proceed, and whether the hearing on the return of it was before him or another, does not appear.
The order by which the proceeding got before a referee is not among the moving papers, and there is no sufficient evidence of the authority of the referee to require defendant to answer, or of what is required by the order.
Neither the original order initiating the proceedings, nor any order of reference appears ; nor is there sufficient evidence of the terms or substance of either.
For disobedience of an order of a justice out of court, the punishment should be administered by the justice whose order is disobeyed, and on the papers read on the motion.
I think that I cannot order the defendant punished for contempt.